DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 8, 10 – 15, 17 – 23 are allowed. Claims 2, 9, and 16 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, An autonomous vehicle fleet control method, comprising: obtaining, by a fleet controller, from a master schedule, a mission for a vehicle of a fleet of autonomous vehicles, wherein the mission is associated with a mission entry of the master schedule; identifying a flight path associated with the mission; verifying a usability of the flight path with a unmanned aircraft system (UAS) traffic management (UTM), wherein the UTM performs checking on the flight path for traffic in the flight path, availability of the flight path due to flight restrictions and requirements for use of the flight path; modifying the flight path according to data from the UTM in response to the UTM indicating that the usability of the flight path is not verified; generating vehicle commands according to mission parameters associated with the mission based on the flight path; maintaining a persistent connection with the vehicle; sending the vehicle commands to the vehicle using the connection, the vehicle commands causing the vehicle to execute the mission under control of the fleet controller; and monitoring operation of the vehicle during performance of the mission.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 8, A fleet controller for controlling an autonomous vehicle fleet, comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for: obtaining, from a master schedule, a mission for a vehicle of a fleet of autonomous vehicles, wherein the mission is associated with a mission entry of the master schedule; identifying a flight path associated with the mission; verifying a usability of the flight path with a unmanned aircraft system (UAS) traffic management (UTM), wherein the UTM performs checking on the flight path for traffic in the flight path, availability of the flight path due to flight restrictions and requirements for use of the flight path; modifying the flight path according to data from the UTM in response to the UTM indicating that the usability of the flight path is not verified; generating vehicle commands according to mission parameters associated with the mission based on the flight path; maintaining a persistent connection with the vehicle through a communications network; sending the vehicle commands to the vehicle using the connection, the vehicle commands causing the vehicle to execute the mission under control of the fleet controller; and monitoring operation of the vehicle during performance of the mission.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, An autonomous vehicle fleet control system, comprising: a vehicle; a communications network; and a fleet controller in communication with the vehicle by way of the communications network, the fleet controller configured to: obtain, from a master schedule, a mission for a vehicle of a fleet of autonomous vehicles, wherein the mission is associated with a mission entry of the master schedule; identify a flight path associated with the mission; verify a usability of the flight path with a unmanned aircraft system (UAS) traffic management (UTM), wherein the UTM performs checking on the flight path for traffic in the flight path, availability of the flight path due to flight restrictions and requirements for use of the flight path; modify the flight path according to data from the UTM in response to the UTM indicating that the usability of the flight path is not verified; generate vehicle commands according to mission parameters associated with the mission based on the flight path; maintain a persistent connection with the vehicle through the communications network; send the vehicle commands to the vehicle using the connection, wherein the vehicle is configured to receive the vehicle command and execute the mission according to the vehicle commands; and monitor operation of the vehicle during performance of the mission.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666